Claims 15 to 17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/4/21.

Claims 1 to 14 and 18 to 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1 and 10:
	It is unclear what is embraced by “simple” siloxane cycles.
	It is confusing to include the wherein clause of the sole use of trifluoromethane sulfonic acid and of this acid in combination with acetic acid since this is not within the breadth of the preceding claim limitations.  Note that the claims require acetic anhydride such that the sole use of trifluoromethane sulfonic acid and of this acid in combination with acetic acid is already not embraced by the claim.  Thus this proviso is confusing and seems unnecessary.
	Claim 2:
	It is unclear what is embraced by “a silane/siloxane bearing acetoxy groups” as it is unclear if these terms are being used in the alternative or cumulative.  Note that claim 1 uses “silane and/or siloxane”.  
	For consistency and clarity the claim should be amended to reflect “silanes” and “siloxanes” since this is what is found in claim 1.
	Claim 3:

	Claim 4:
	The various D groups are not defined.
	Claim 5:
	The term “simple siloxane cycles” is indefinite.
	It is unclear if this requires the alkoxysiloxanes be present in the reaction system or if this is a further limitation upon the alkoxysiloxanes that are a selection for being in the reaction system.
	Claim 6:
	The term “simple siloxane cycles” is indefinite.
	The use of the term “especially” is indefinite as it is unclear if what follows is a claimed limitation or not.
	Claim 8:
	It is unclear what is embraced by “of the DT type” as the word type lends uncertainty to DT.  Furthermore it is unclear how “cyclic branched siloxanes of the DT type” corresponds to DT cycles.
	Claim 11:
	In this claim the language “wherein the component a) used” makes it unclear if this requires that component a) be present in the process or if this is a limitation upon the selection of component a).  
	Claim 12:

	Claim 13:
	The term “simple siloxane cycles” is indefinite.
	Claims 14, 18 and 19:
	Reference to “the Bronsted acids” lacks antecedent basis.
	
For claim interpretation purposes the Examiner notes that the term “DT cycles” is being given the meaning of a siloxane having D and T units and is cyclic in at least one of the D or T unit.

The instant claims are neither taught nor suggested by the prior art.  The closest references are the de Montigny references cited in PTO-892.  These references differ from that claimed in that they do not include acetic anhydride.  The examiner consider-ed the obviousness of such a component in light of this teaching from DE 1039516, which teaches a similar method 
The acids used in the process of the present invention are monocarboxylic acids. One can aromatic monocarboxylic acids, such as benzoic acid, and aliphatic monocarboxylic acids having 1 to 18 carbon flavours per molecule, such as stearic acid, use. Aliphatic monocarboxylic acids, the 2 to 7 carbon atoms per molecule, are preferred. In lieu of all or some of the above-mentioned organic monocarboxylic acids can also be used the corresponding anhydrides of these monocarboxylic acids. For example, one can use a mixture of acetic anhydride in place of acetic acid and acetic acid or acetic anhydride alone as reactants.

However, even if one were to use some acetic anhydride in place of the acetic acid there is no teaching or motivation to select an amount of acetic acid within the claimed amount (according to the Examiner’s calculations each working example in these references use more than 15 wt% acetic acid) and there is nothing that would suggest the molar ratio of Bronsted acid to acetic acid as claimed.  The Examiner again refers to applicants’ summary of this DE reference on page 1 of the specification.
	Thus given these three differences (acetic anhydride, molar ratio, acetic acid content) the instant claims are neither taught nor suggested by the prior art.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET MOORE whose telephone number is (571)272-1090.  The examiner can normally be reached on Monday to Friday, 10 am to 5 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The Examiner’s fax number is 571-273-1090.



Mgm
11/17/2021


/MARGARET G MOORE/Primary Examiner, Art Unit 1765